DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for forming a composite structure, the method comprising:
obtaining a stackup comprising a thermoplastic skin positioned over a plurality of stringer bladders and a plurality of overbraided thermoplastic members such that each of the plurality of stringer bladders is sandwiched between the overbraided thermoplastic skin and a corresponding one of the plurality of overbraided thermoplastic members;
expanding the plurality of stringer bladders in the stackup to thereby apply force against the plurality of overbraided thermoplastic members and the overbraided thermoplastic skin;
constraining the stackup via a dielectric material embedded within a non-dielectric material during expansion of the plurality of stringer bladders; and
constraining the non-dielectric material via the dielectric material during expansion of the plurality of stringer bladders.

Matsen (US 2015/0013883) teaches a method for forming a composite structure (paragraph 33) comprising expanding a bladder (figure 9 #828) in a stackup to force a plurality of braided thermoplastic members and a braided thermoplastic skin (830, 832 and 834) ( paragraphs 132-133). Matsen further teaches that the stackup is constrained via a dielectric ceramic die material (paragraphs 50, 57 and 63) embedded within a non-dielectric induction coils during expansion of the bladder and constraining of the non-dielectric material via the dielectric material during expansion of the bladder (paragraphs 137-143). Matsen does not teach a plurality of bladders or that the thermoplastic members and skin are overbraided. Matsen also does not teach obtaining a stackup comprising a thermoplastic skin positioned over a plurality of stringer bladders and a plurality of overbraided thermoplastic members such that each of the plurality of stringer bladders is sandwiched between the overbraided thermoplastic skin and a corresponding one of the plurality of overbraided thermoplastic members.
Bartel (US 9174393) teaches that a thermoplastic can be overbraided (abstract). However Bartel does not teach obtaining a stackup comprising a thermoplastic skin positioned over a plurality of stringer bladders and a plurality of overbraided thermoplastic members such that each of the plurality of stringer bladders is sandwiched between the overbraided thermoplastic skin and a corresponding one of the plurality of overbraided thermoplastic members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748